Title: Thomas Jefferson to William Wirt, 25 March 1810
From: Jefferson, Thomas
To: Wirt, William


          
             
                     
              Monticello 
                     Mar. 25. 10.
          
          Th: Jefferson salutes mr Wirt with friendship & respect, & informs him that the answer to his letter of Jan. 18. is now in hand & advanced; but
			 that a journey to Bedford, on which he sets out tomorrow, will delay it a month at least. it will be written in the supposition that it is to be entirely confidential. 
		  
        